Citation Nr: 9904676	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  94-22 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a deviated nasal 
septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1941 to 
November 1945.

This appeal arises from a rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) in February 1994.  
In that decision, the RO declined to grant the appellant 
service connection for a "broken nose" by noting that this 
decision confirmed and continued it's previous denial of this 
claim dated in March 1947.  In September 1996, the Board 
rephrased the issue of the case to reflect the previous 1947 
denial and remanded the case to the RO to readjudicate the 
claim by the new and material evidence standard.  Thereafter, 
the RO declined to reopen the claim.

By decision dated in March 1998, the Board reopened the claim 
and remanded the case to the RO in order to afford the 
appellant VA examination, and to have the RO adjudicate the 
case on the merits.  VA nose, sinus, larynx and pharynx 
examination was conducted in May 1998.  In a Supplemental 
Statement of the Case, dated in July 1998, the RO denied the 
appellant's claim for service connection for a deviated nasal 
septum.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Left nasoseptal deviation stems from traumatic injury 
during service.



CONCLUSION OF LAW

Deviated nasal septum was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, the evidence is sufficient to decide 
the case.  The Board accordingly finds the duty to assist 
him, mandated by 38 U.S.C.A. § 5107, has been satisfied.

The appellant contends, in essence, that his deviated nasal 
septum stems from traumatic injuries incurred during active 
service.  In his original application for pension or 
compensation for disability filed in November 1946, he sought 
service connection for "condition of the nose due to 
operation while in service - September 1942 - Deviated 
Septum."  He also indicated that first received treatment at 
Station Hospital, Fort Belvoir, VA in December 1941 where, in 
his own words, "[n]ose injured on rifle range received 
treatment believe this started trouble with nose."

Service connection basically means that the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred coincident with active service, or if 
pre- existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Service connection is established by presenting evidence of 
1) a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and 3) a nexus, or link, 
between the in- service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995); see also 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

As to the second Caluza requirement of the incurrence of a 
disease or injury during service, the Board notes that a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (1998).  
Determination of the existence of a pre- existing condition 
must be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion.  Miller v. West, 11 
Vet.App. 345, 348 (1998).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of a claim, the 
appellant is entitled a favorable determination based upon 
the benefit of doubt.  38 U.S.C.A. § 5107(b) (West 1991).

As stated above, the appellant contends that, in December 
1941, he originally received treatment at Station Hospital, 
Fort Belvoir, Virginia for injury to the nose which occurred 
on a rifle range.  Service medical records (SMR's) indeed 
show treatment, in December 1941, for "contusion of nose, 
right side" at the Ear, Nose and Throat (EENT) Clinic in 
Fort Belvoir, Virginia.  He next contends that he underwent 
surgical treatment for deviated septum in 1942.  Again, SMR's 
reveal diagnosis of deviated septum to the right with about 
75% to 80% obstruction in October 1942.  In November 1942, he 
underwent a submucous resection which healed well by the 
tenth day, and allowed him to transmit air freely through 
both nostrils.  He was also seen at the EENT Clinic in 
November 1943, but the reason for this visit is not 
disclosed.  History of surgery on the nose was recorded on 
the service separation examination.  The disability was 
described as not having existed prior to service, but as 
having been incurred in service. 

In this case, the RO has denied the appellant's claim on the 
basis that his deviated septum existed prior to service.  In 
this regard, SMR's reveal an examiner's notation that the 
appellant's deviated septum was "caused by injuries from 
boxing at his home in Alabama 5 years ago in civil life."  
Elsewhere, an examiner noted that the appellant injured his 
nose "while in civilian life, was boxing and was struck on 
the nose at his home, in Alabama, 1938 (exact time, place and 
circumstances unknown)."  Additionally, on VA EENT 
examination, dated in February 1947, the appellant reported 
that his current level of nasal obstruction was "about the 
same as it always was."

The appellant does admit to participating in one boxing match 
prior to service, but he denies incurring any such injury to 
the nose.  In support of his claim, he has submitted a 
letter, dated in September 1998, from his former boys club 
coach [redacted].  Mr. [redacted] attested to his personal 
observation of the boxing match which the appellant 
participated in, and he didn't recall that the appellant had 
been injured.  In further support of his claim, the appellant 
points to the fact that his induction examination, dated in 
November 1941, was negative for any abnormality of the nose.  
Finally, he refers to a May 1947 letter from his former 
physician Herbert F. Gaines, M.D.  In this letter, Dr. Gaines 
recorded the appellant's lay history as follows: "[h]e 
stated that while serving in the [A]rmy that he was struck on 
the nose and had a submucous resection performed."

In regard to the lay history recorded during service, the 
appellant explains that the examiner must have misunderstood 
his comments.  When he presented for treatment, his nose was 
swollen and looked painful.  He stated that the examiner 
jokingly asked him if he had boxed because he looked like 
some boxers that the examiner had treated during service.  
The appellant told him about his boys club experience, and 
apparently the examiner mistook his comments as indicating 
that his nose had been injured during that boxing match.

In this case, the fact that the appellant underwent in- 
service treatment for a nose condition, and the fact that he 
has a current disability of the nose, is not in dispute.  
Rather, the issue in this case is whether the deviated septum 
pre- existed service.  Since this condition was not noted on 
his induction examination, he is considered to have been in 
sound condition when inducted in service.  Accordingly, in 
order to rebut the presumption of soundness on induction with 
respect to the nasal septum, there must be clear and 
unmistakable (obvious or manifest) evidence that such 
disability existed prior to service.  38 C.F.R. § 3.304(b) 
(1998).  

Evidence that the deviated septum was caused by injury prior 
to service consists principally of the in-service histories 
recorded in connection with treatment.  Evidence that the 
disability was caused by in-service injury includes the 
history of in-service incurrence recorded at service 
separation and by Dr. Gaines a few months later; the 
contusion to the nose that is documented in the service 
medical records; and the recollections of Mr. [redacted].  From 
this, the Board does not find the clear and unmistakable 
evidence necessary to rebut the presumption of soundness on 
induction.  In May 1998, a VA nose, sinus, larynx and pharynx 
examiner indicated that the appellant's left nasoseptal 
deviation was consistent his previous history of trauma while 
in service.  There is no countervailing medical opinion of 
record.  See Hanson v. Derwinski, 1 Vet.App. 512 (1991) (an 
appellant is entitled to service connection where he submits 
supportable medical opinion of an etiological relationship 
that is unrebutted by other medical opinion of record); see 
also 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1998).  Accordingly, the Board concludes that the deviated 
nasal septum is the result of in-service injury and that 
service connection is warranted.


ORDER

Service connection for a deviated nasal septum is granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

